11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Wesley Daniel Cooley and Hitech Fire Detection Corporation
            Appellants
Vs.                  No. 11-03-00342-CV  --  Appeal from Austin County
Land Transformation Services, Inc.
            Appellee
 
            Appellants, Wesley Daniel Cooley and Hitech Fire Detection Corporation, have filed in this
court an unopposed motion to dismiss the appeal.  The motion requests that this appeal be dismissed
because the “parties to this appeal have agreed to fully and finally settle all claims at issue.”  The
motion is granted.  See TEX.R.APP.P. 42.1.  
            The appeal is dismissed.  
 
                                                                                                PER CURIAM
 
December 30, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and 
Wright, J., and McCall, J.